Citation Nr: 1044118	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right ankle disorder 
including as secondary to a service connected left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967 and from August 1973 to December 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in June 
2007.  A transcript of the hearing is associated with the claims 
file. 

In September 2009, the Board denied service connection for a 
right ankle disorder.  The Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an April 
2010 Order, the Court vacated the decision and remanded the claim 
for compliance with the instructions in a Joint Motion for 
Remand.  


FINDING OF FACT

The Veteran's right ankle disorder was likely aggravated after 
service by a service-connected left ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

The Veteran contends that his right ankle disorder was caused by 
additional mechanical stress imposed by his service-connected 
left ankle disorder.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R.§ 
3.309(a) (listing applicable chronic diseases, including 
arthritis).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sep. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected disability 
by a service-connected disability is evaluated.  

Service treatment records showed that the Veteran fractured his 
right posterior malleolus in August 1981.  He was treated 
conservatively with cast management and then a wrap and splint.  
He was then released to light duty with weight bearing as 
tolerated with crutches.  Records do not show any further 
problems with the right ankle once this injury healed.  

Service treatment records also showed that the Veteran was 
treated at various times during service for complaints related to 
bilateral flat feet and valgus deformity of the ankles.  Military 
examiners in April, May, and October 1977 noted that the Veteran 
experienced a painful congenital deformity of both feet and both 
ankles.  A clinician in October 1977 noted that the Veteran also 
had a bilateral symmetrical varus deformity of the distal tibiae.  
As the disorder was more severe on the left, the Veteran 
underwent a triple arthrodesis surgery on the left foot in August 
1977.  The Veteran declined a discharge examination and received 
a general discharge under other than honorable conditions for his 
final period of enlistment. 


In August 1993, a VA examiner noted that the Veteran had flat 
feet and a valgus deformity of both ankles.  The Veteran could 
toe walk, heel walk, and squat without difficulty.  Range of 
motion was normal except neither ankle could be everted.  In 
January 1999, the Veteran complained of bilateral ankle swelling 
and pain but received no specific treatment for the joints.

In a June 2004 claim for service connection for the left ankle, 
the Veteran noted that he had left ankle problems ever since his 
in-service surgeries but did not mention right ankle symptoms.  

In August 2004, a VA physician noted that the right ankle 
"appears to be in the exact same condition" as the left, though 
the Veteran reported that the right ankle was generally stronger.  
Abnormal shoe wear was present bilaterally and the overall 
posture of the left and right ankles was "identical."  The 
physician noted that the congenital bilateral pes planovalgus can 
lead to arthritis, but in this case it was likely that the in-
service left ankle injury aggravated the left ankle arthritis 
because that ankle was worse than the untreated right ankle.  The 
physician offered no opinion on the etiology of the right ankle 
impairments.  In September 2004, the RO granted service 
connection for pes planovalgus of the left ankle post triple 
arthrodesis with degenerative joint disease.  

In a June 2006 claim, the Veteran noted that his left ankle was 
completely fused and that he was placing additional weight on the 
right ankle causing an equal level of pain.  In July 2006, the 
Veteran noted that he had received treatment including X-rays 
from a VA podiatrist in January 1999 but that there was no 
immediate follow-up.  

VA treatment records dated in July 2006 showed complaints of pain 
in both ankles.  Pain had been worsening over time, and was worse 
after a long period of inactivity following heart transplant 
surgery.  Clinicians noted severe bilateral pes planus and severe 
antalgia.  The Veteran used a cane and heavily favored his left 
side with his weight shifted to the right.  X-rays showed mild 
osteoarthritis of the right foot.  A VA physician recommended new 
shoes and inserts, and use of a walker instead of a cane.  At 
August 2006 physical therapy appointments, the Veteran reported 
improvement with use of the walker.  He stated that his left 
ankle hurt more when he put weight on it.

In a VA joints examination in August 2006, the Veteran reported 
that he had been shifting his weight to the right foot and ankle 
since 1999 and had received treatment at that time from a VA 
podiatrist.  Records of this treatment were not requested and are 
not in the claims file.  However, records of treatment by this 
podiatrist in November and December 2004 showed a diagnosis of 
flat feet and metatarsalgia with prescriptions for orthotics but 
no observations regarding the ankles.  Records of periodic 
treatment by this VA podiatrist through March 2010 have been 
associated with the claims file.  

In the August 2006 examination, a VA physician noted the 
Veteran's history of congenital bilateral pes planus and the left 
ankle surgery in service.  The Veteran denied any injury to the 
right ankle.  The Veteran reported that his ankle pain was worse 
with weight bearing and that he previously used a cane but now 
used a walker for ambulation.  The physician noted a "stiff 
footed gait" due to the left ankle fusion.  "His stance phase 
on the left ankle is less than on the right ankle."  He did not 
"come down hard" on the right foot as he had alleged.  Both 
shoes showed excessive wear.  The physician observed a valgus 
alignment of the right ankle and some limitation of motion with 
pain.  X-rays showed widening of the right talonavicular joint, 
as well as degenerative changes of the right mid foot but none of 
the ankle.  The physician noted that the widening of the right 
talonavicular joint was due to congenital pes planus and was not 
caused or aggravated by the left ankle disability.  In a 
September 2006 addendum, the physician noted that the current 
right ankle symptoms were not related to the in-service fracture 
of the posterior malleolus on that side which healed without 
residuals, and the fracture did not affect the talonavicular 
joint which was now impaired.

In June 2007, the VA podiatrist noted a complete collapse of the 
bilateral arches with multiple specific foot deficits and 
degenerative joint disease of the feet.  The podiatrist noted 
that the Veteran was not a good candidate for total flatfoot 
reconstruction because of the severity of the deformity and also 
noted the beginnings of ankle involvement.  The VA outpatient 
records showed that the Veteran received follow-up care from the 
podiatrist whose comments were generally limited to the status 
and effectiveness of orthotics.  In April 2008, a VA orthopedic 
physician and the VA podiatrist examined the left foot and ankle 
but made no observations regarding the right ankle. 

In May 2008, a VA physician examined the Veteran's right ankle 
for the purpose of determining whether the right ankle disorder 
was secondary to the service-connected left ankle disorder.  The 
physician noted a review of the claims file and the Veteran's 
reports of a childhood right ankle fracture that healed without 
surgery.  The Veteran denied use of ankle braces, but he did use 
a walker to ambulate.  The physician noted congenital pes 
planovalgus bilaterally with complete arch collapse and a wide 
based gait.  The physician noted that the Veteran was "quite 
unsteady" without his wheeled walker but did not appear to favor 
one leg over the other.  X-rays of the right foot and ankle 
showed no residuals of the posterior malleolus fracture.  The 
evaluator noted that the collapsed mid-foot was associated with 
widening of the talonavicular joint which was a component of the 
overlying pes planovalgus.  The physician commented that "the 
orthopedic literature" does not support a theory of progressive 
arthritis.  However, concurrent X-rays did not show arthritis of 
the right ankle, and the physician did not diagnose arthritis.  
Rather, the physician concluded that the right ankle and foot 
disability were less likely than not directly caused by or 
permanently aggravated beyond their normal progression by the 
left ankle disability because the underlying issue for the right 
ankle was the planovalgus deformity.  

VA treatment records from May 2008 to November 2008 show 
additional complaints of continued bilateral ankle pain during a 
hospital admission for treatment for other disorders.  The 
Veteran underwent testing in a rheumatology clinic.  A physician 
considered differential diagnoses of acute gout, septic 
arthritis, osteomyelitis, Charcot joint (neurogenic arthropathy), 
and a stress fracture.  The physician's initial impression was a 
differential diagnosis of mechanical causes due to a mid-foot 
deformity and gout.  The physician proposed imaging studies and 
an attempt to aspirate fluid from the joint.  Later the same day, 
another physician in the clinic noted that no significant fluid 
was aspirated and droplets showed no uric acid, ruling out septic 
arthritis and gout.  This physician provided differential 
diagnoses of neuropathic joint and mechanical stress from bearing 
weight on the foot due to the injured left foot.  Later the same 
day, another physician noted that X-rays showed vascular 
calcifications of the soft tissues and malalignment of the joint 
between mid-foot and hind foot with marked plantar subluxation.  
There was no acute fracture but moderate osteopenia and mild 
degenerative changes.   

In September 2008, a primary care physician noted that the cause 
of the right ankle pain was the chronic subluxation at the joint 
between the mid and hind foot but did not provide a rationale for 
the opinion.  

In a June 2009 Board hearing, the Veteran stated that he sought 
emergency treatment three times for ankle symptoms.  He stated 
that when using his walker he supported most of his weight on his 
arms, placing no weight on the left ankle and some weight on the 
right ankle.  The Veteran reported that his VA podiatrist told 
him at the time of his claim in 2006 that his right ankle 
disorder was related to the left ankle disorder but that the 
podiatrist did not document his opinion in the treatment records.  
The Veteran denied any traumatic injury or surgery of the right 
ankle. 

In September 2009, the Board denied service connection for a 
right ankle disorder.  The Board concluded that the disorder 
first manifested greater than one year after service and was not 
related to the healed fracture.  The Board also concluded that 
the weight credible evidence was against secondary service 
connection because that after using a walker, the Veteran evenly 
distributed his weight and because there was no medical opinion 
in support of the Veteran's contention that favoring the left 
ankle caused or aggravated the right ankle disorder.    

In September 2009, a VA orthopedic physician reviewed the 
Veteran's status including his mobility limitations and the 
results of the X-rays from April 2008 that showed right ankle 
deformation and degenerative changes.  The physician noted that 
the Veteran was not a candidate for surgery and was best advised 
to continue to use braces and walkers for mobility.   In 
statements in October 2009 and November 2009, the Veteran and a 
friend noted that the Veteran fell on several occasions when 
moving in or near his home with his walker.  

In January 2010, a VA physician performed a detailed examination 
of the left ankle but made no observations regarding the right 
ankle or the practice of shifting weight to the right side.  The 
physician noted that the Veteran was able to ambulate with the 
walker but had a limited standing tolerance of 10 minutes. 

In February 2010, the Veteran's treating VA podiatrist noted the 
Veteran's request for an evaluation for the purposes of 
disability compensation.  The podiatrist noted the Veteran's 
reports of severe bilateral ankle pain radiating to his knees and 
the use of braces on both ankles that helped with stability but 
not pain.  On examination, the podiatrist noted decreased medial 
arches, everted bilateral calcaneus on weight bearing, and 
significant decrease in the range of motion of both ankles.  The 
podiatrist noted that the Veteran showed signs of a severely 
rigid pes planus deformity that limited proper ambulation.  The 
podiatrist noted, "Patient states that right foot deformity and 
pain is a direct result of left foot surgery and compensation, 
this can't be assessed clinically, but can't be ruled out as a 
source." 

In its April 2010 Order and Joint Motion for Remand, the Court 
directed the Board to obtain clarification of the oral opinion by 
the VA podiatrist reported by the Veteran at his hearing and 
provide additional reasons and bases for placing less probative 
weight on that opinion.  The Court further directed 
reconsideration of the opinion of the VA rheumatologist in August 
2008, and an explanation why any deterioration of the right ankle 
prior to use of a walker in 2006 should not be considered 
aggravation.  

The Board concludes that direct service connection for a right 
ankle disorder is not warranted.  Service treatment records 
showed that a right ankle fracture in 1981 healed with 
conservative treatment.  A VA physician in August and September 
2006 noted a review of the claims file and concluded that the 
Veteran's right ankle fracture in service was not related to his 
current pain what was instead associated with the widening of the 
talonavicular joint of the foot due to the congenital pes planus 
deformity.  The Veteran does not contend nor has any examiner or 
clinician concluded that the current right ankle pain is related 
to the fracture in service.  Nevertheless, service treatment 
records showed that the Veteran's congenital severe pes planus 
and valgus ankle deformities existed in service and became more 
severe on the left side during service.  However, records showed 
that the Veteran complained of bilateral ankle pain and swelling 
starting in January 1999 greater than one year after service. 

The Board further concludes that secondary service connection for 
a right ankle disorder is warranted on the basis of aggravation 
by the service-connected left foot and ankle disability.  There 
is credible evidence both in support and in opposition to this 
conclusion.  

In August 2004, a physician noted that the ankles were in the 
same condition and that the valgus deformity could lead to 
arthritis of the ankles.   In August 2006, a VA physician 
reviewed the entire history to date and noted the Veteran's 
report that his ankle pain was more severe with weight bearing 
and that he was shifting greater weight to the right to favor the 
left.  However, the physician did not observe any weight shifting 
and concluded that the right ankle pain was a result of the 
congenital valgus deformity and not caused or aggravated by the 
left foot and ankle disorder.  In correspondence in August 2010, 
the Veteran's representative contended that this physician did 
not precisely rule out aggravation by additional mechanical 
stress.  However, the Board concludes that the physician noted 
awareness of the Veteran's contention and clearly stated that the 
current right disorder was the result of the right foot and ankle 
deformities and was not aggravated by the left side.  

In May 2008, another VA physician also concluded that the right 
ankle disorder was not caused or aggravated by the left ankle, 
noting that the Veteran's contention of weight shifting that was 
not observed on examination.   The physician rejected a theory of 
"progressive arthritis" with a brief reference to unspecified 
literature on the issue.  However, he referred to a concurrent X-
ray evaluation that did not mention arthritis but did show pes 
planus and questionable talonavicular joint changes.  The 
physician concluded that the underlying issue for right ankle 
symptoms was the pes planovalgus deformity and that this was not 
secondary to the left side disorder.   In August 2010, the 
Veteran's representative contended that this examination was 
inadequate because of the unexplained reference to arthritis 
literature and because the physician did not clearly rule out 
other causes such as mechanical stress.  The Board does not agree 
and places some probative weight on the opinion.  The physician 
acknowledged the Veteran's reports of weight shifting and 
rejected progressive arthritis as only one possible cause.   
Notwithstanding the lack of explanation regarding the literature 
on progressive arthritis, the physician referred to X-rays that 
supported his opinion of causation by a congenital valgus 
deformity.  The Board acknowledges that the physician did not 
specifically rule out mechanical stress from weight shifting as a 
cause or source of aggravation, but it is clear that he was aware 
of that contention and concluded that the underlying issue was 
the deformity.   In September 2008, a primary care physician also 
concluded that the cause of the right ankle symptoms was the 
chronic subluxation of the foot but did not provide a detailed 
rationale.  

On the other hand, there is some lay and medical evidence in 
support of the theory of aggravation due to weight shifting from 
the left to the right ankles and feet.  The Board acknowledges 
the Veteran's consistent reports and contentions expressed to 
adjudicators and clinicians.  The Veteran is competent to report 
that he does shift his weight because of more severe left side 
pain and ankle fusion, and the Board places some probative weight 
on his reports as they are consistent and were accepted by 
clinicians.  Nevertheless, the weight shifting was inconsistently 
observed by clinicians particularly after the Veteran began use 
of a walker in 2006.  

Many other possible causes for the right ankle symptoms were 
eliminated in testing while hospitalized in August 2008.  These 
causes included septic arthritis, gout, osteomyelitis, stress 
fracture, and neurogenic arthropathy.  During this sequence of 
examinations, one VA physician in a rheumatology clinic discussed 
the results of an attempt at arthrocentesis and ruled out septic 
arthritis as there was no effusion.   The physician provided 
differential diagnoses of neuropathic joint (later ruled out) and 
mechanical stress from weight bearing in compensation for the 
left foot with no rationale or explanation.  In August 2010, the 
Veteran's representative contended that weight should be assigned 
to this single statement without any further supporting argument.  

Regarding the Veteran's contention that a VA podiatrist concluded 
as early as 2004 that his right side symptoms were caused by 
weight shifting, the Board concludes that no further 
clarification from this physician is warranted.  The claims file 
contains many records of treatment by this podiatrist for regular 
follow-up care for the Veteran's feet since 2004.  Prior to 
February 2010, the podiatrist noted no observations or 
conclusions on the effect of weight shifting.  However, in 
February 2010, the podiatrist concluded that the severe pes 
planus deformity was the cause of the symptoms.  In response to 
the Veteran's request for support for his disability claim, the 
podiatrist concluded that aggravation by weight shifting could 
not be assessed clinically but could not be ruled out.  

Therefore, as there is credible lay and medical evidence both for 
and against aggravation of the right ankle secondary to the left 
ankle and foot disorder, and resolving all doubt in favor of the 
Veteran, service connection for symptoms of pain and swelling of 
the right ankle is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right ankle disorder is granted, subject 
to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


